Exhibit 10.2

REVOLVING PROMISSORY NOTE

 

$42,592,593.00   Dallas, Texas   December 19, 2014

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
KEYBANK NATIONAL ASSOCIATION, a national banking association, or registered
assigns (“Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to Borrower under that certain Amended and Restated Credit
Agreement, dated as of December 19, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Borrower, the lenders from time to time party thereto, and KeyBank
National Association, as Administrative Agent.

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Agent for the account of the Lender in
Dollars in immediately available funds at the Administrative Agent’s Office. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Note is one of the Revolving Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Amounts borrowed hereunder and
repaid may be reborrowed in accordance with the applicable provisions of the
Agreement. This Note is unsecured. Upon the occurrence and continuation of one
or more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF OHIO.



--------------------------------------------------------------------------------

BORROWER: CHP PARTNERS, LP, a Delaware limited partnership By:   CHP GP, LLC, a
Delaware limited liability company, General Partner   By:   CNL Healthcare
Properties, Inc., a Maryland corporation, Managing Member     By:  

/s/ Tracey B. Bracco

      Tracey B. Bracco, Vice President

 

PROMISSORY NOTE    Page 2